DETAILED ACTION
Examiner acknowledges the reply filed 4/25/2022, in response to the restriction requirement mailed 1/27/2022.
Claims 1-25 are pending.  Claims 7-12 and 20-25 have been withdrawn from further consideration for the reasons set forth below.
Claims 1-6 and 13-19 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges Applicants’ election of the following representative species:  antibodies 
Election was made without traverse in the reply filed on 4/25/2022.  Claims 1-6 and 13-19 read on the elected species.
Claims 7-12 and 20-25 have been withdrawn from further consideration as being drawn to a nonelected species. Election was made without traverse in the reply filed on 4/25/2022.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims  3, 6, 16, and 19 are objected to because of the following informalities:  
Claim 3 should be amended to depend from claim 2 for proper claim dependency.  Claim 3 narrows the limitations of claim 2. 
Claim 6 should be amended to depend from claim 4 for proper claim dependency.  Claim 6 narrows the limitations of claim 4 because each of the compounds recited in claim 6 is an antibody. 
Claim 16 should be amended to depend from claim 15 for proper claim dependency.  Claim 16 narrows the limitations of claim 15. 
Claim 19 should be amended to depend from claim 17 for proper claim dependency.  Claim 19 narrows the limitations of claim 17 because each of the compounds recited in claim 19 is an antibody. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pancreatitis, does not reasonably provide enablement for inhibiting or preventing pancreatitis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   
The analysis is as follows: 
(1) Breadth of claims.  Claim 1 is directed to a method of treating, inhibiting, or preventing pancreatitis in a subject in need thereof, the method comprising administering to the subject a proprotein convertase subtilisin kexin 9 (PCSK9) inhibitor.  Dependent claims 2-3 recite acute and chronic pancreatitis.  Dependent claims 4-6 recite PCSK9 inhibitors that are antibodies.  Claim 14 is directed to a method of treating, inhibiting, or preventing pancreatitis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a proprotein convertase subtilisin kexin 9 (PCSK9) inhibitor.  Dependent claims 15-16 recite acute and chronic pancreatitis.  Dependent claims 17-19 recite PCSK9 inhibitors that are antibodies.
	The specification states that pancreatitis is inflammation of the pancreas, which can be either acute or chronic. Severe hypertriglyceridemia (triglycerides >1,000 mg/dL) can induce acute, life-threatening pancreatitis as triglyceride-rich lipoproteins infiltrate the pancreas, undergo lipolysis by pancreatic lipase, release toxic free fatty acids and trigger a cascade of inflammation. The severity and duration of a pancreatitis episode is generally proportional to the magnitude of hypertriglyceridemia, while the acute reduction of triglycerides is likely to improve the clinical course (p. 1).  The specification states that low density lipoprotein (LDL) receptors remove cholesterol-rich LDL particles from the bloodstream by binding apoB100 and facilitating particle endocytosis. Proprotein convertase subtilisin kexin 9 (PCSK9) is a key regulator of LDL receptors that prevents the recycling of these receptors back to the cell surface, resulting in less efficient LDL particle uptake. Inhibition of PCSK9 has been shown to increase levels of cell surface LDL receptors, resulting in a substantial decrease in low-density lipoprotein cholesterol (LDL-C) levels (p. 2).  LDL receptors also play a key role in the removal of triglyceride-rich lipoproteins (e.g., very low-density lipoproteins (VLDL) and chylomicron remnants) from the bloodstream by binding apoE and facilitating particle endocytosis. PCSK9 appears to play an important role in metabolism of remnant lipoproteins, just as it does for LDL metabolism. In both mice and humans, a genetic loss of function of PCSK9 is associated with a reduction in postprandial triglyceride levels, which appears to be mediated primarily by an increase in clearance of triglyceride-rich lipoprotein remnants (pp. 2-3).  Pharmacological PCSK9 inhibition increases LDL receptor expression, effectively scavenging triglyceride-rich remnant lipoproteins. When given in the setting of triglyceride-induced pancreatitis, PCSK9 inhibition lowers triglycerides, decreases the severity and duration of pancreatitis, and benefits the clinical course of the patient with decreased hospitalization duration, morbidity and mortality (p. 3).  
	PCSK9 inhibitors include antibody or antigen-binding fragments thereof, peptide mimetics, and antisense oligonucleotide.
	The NIH (Pancreatitis, NIH Publication No. 08–1596; pp. 1-8 (July 2008)) teaches that pancreatitis is inflammation of the pancreas. The pancreas is a large gland behind the stomach and close to the duodenum—the first part of the small intestine. The pancreas secretes digestive juices, or enzymes, into the duodenum through a tube called the pancreatic duct. Pancreatic enzymes join with bile—a liquid produced in the liver and stored in the gallbladder—to digest food. The pancreas also releases the hormones insulin and glucagon into the bloodstream. These hormones help the body regulate the glucose it takes from food for energy. Normally, digestive enzymes secreted by the pancreas do not become active until they reach the small intestine. But when the pancreas is inflamed, the enzymes inside it attack and damage the tissues that produce them. Pancreatitis can be acute or chronic (p. 1).  Acute pancreatitis usually begins with gradual or sudden pain in the upper abdomen that sometimes extends through the back. The pain may be mild at first and feel worse after eating. But the pain is often severe and may become constant and last for several days (p. 2).  Diagnosing acute pancreatitis is often difficult because of the deep location of the pancreas.  Id.  Diagnosis often involves scan imagery of the pancreas (p. 3).  
(2)  The nature of the invention and predictability in the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application is there is no single agent that can treat/prevent all infections. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(3) Direction or Guidance:  That provided is very limited.  The reference does not have any data and/or reduce to practice any examples of treating/inhibiting/preventing pancreatitis comprising any PCSK9 inhibitor.  There is no direction as to dosage amounts, routes of administration or treatment protocols.
There are no examples of inhibition or prevention of pancreatitis.
	In order to inhibit or prevent, the skilled artisan must be able to first predict and identify subjects that are at risk for developing pancreatitis, as well as required dosage amounts and routes of administration of a PCSK9 inhibitor in order to inhibit or prevent development of a pancreatitis in a subject.
(4) State of the Prior Art: the following is a selection of articles relating to the instant claim scope.
Shimada et al. (European Heart Journal 36:2415–2424 (2015)) teach that reduction in low-density lipoprotein cholesterol (LDL-C), mainly with statins, has decreased the risk of cardiovascular events over the last few decades. However, there are several patient populations that warrant further decrease in LDL-C by additional cholesterol-lowering therapy other than statins. Proprotein convertase subtilisin/kexin type 9 (PCSK9) inhibitors are a new class of drugs that have been shown to further decrease LDL-C (abstract).  Table 1 indicates  specific PCSK9 inhibitor, including monoclonal antibodies and oligonucleotides (siRNA and antisense).  Monoclonal antibodies are the most common method of PCSK9 inhibition since the first discovery in 2009.  These antibodies bind to the region on PCSK9 required for interaction with LDL-R, and inhibit interaction between PCSK9 and LDL receptor (LDL-R) (p. 2146).  Proprotein convertase subtilisin/kexin type 9 circulating in the plasma can bind to LDL-R in various organ systems such as the liver, intestines, kidneys, lungs, pancreas, and adipose tissue.  This mechanism explains an  inverse relationship between PCSK9 concentrations in plasma and  LDL-R.  Increase in the plasma PCSK9 concentration results in an elevated LDL-C concentration because uptake of LDL-C becomes reduced due to a decreased number of LDL-R on the cell surface (Figure 1A) (p. 2417).  
Schmid et al. (Gut 45:311-316 (1999)) teach that acute pancreatitis can be a mild, transitory illness or a severe, rapidly fatal disease. About 80% of cases of the disease are acute interstitial oedematous pancreatitis which has a low morbidity and mortality rate (<1%) and roughly 20% of patients with acute pancreatitis develop necrosis of pancreatic and peripancreatic tissues. The course of severe acute pancreatitis may include an early vasoactive and toxic phase, and a late period dominated by septic complications. Improved intensive care treatment can reduce the early cardiorespiratory and renal complications related to systemic inflammatory response syndrome (SIRS) (p. 311).   In the early phase of acute pancreatitis, a broad range of specific treatment modalities have been evaluated, but all have proved ineffective.  Therefore, interest has focused on the prophylactic administration of antibiotics. The use of antibiotic treatment is based on the rationale that reduction of pancreatic infection will decrease late morbidity and mortality.  Id.  Animal studies have shown spontaneous bacterial infection of the pancreas.  In healthy animals, immunocompetent cells usually clear these contaminating organisms.  However, stress, such as acute inflammation, renders the pancreas vulnerable to bacterial infection; the intestinal mucosal barrier fails, allowing these organisms to translocate to mesenteric lymph nodes, the systemic circulation, the portal venous circulation, the peritoneal cavity, and abdominal organs, with resulting supervening sepsis and critical complications.  As most pathogens in pancreatic infection are gastrointestinal Gram negative bacteria, the colon seems to be the main source of pancreatitis related infections. It is, therefore, possible that bacterial translocation is the most important mechanism for contamination of pancreatic necrosis (p. 311).
(5)  Working Examples:  No actual treatment of pancreatitis was assessed.  Examiner expressly notes that the specification does not provide any data relating to treating/inhibiting/preventing pancreatitis.
 (6) Skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
 Accordingly, the skill in the art is deemed to be high. 
(7) The quantity of experimentation needed: given the fact that, historically, the development of new drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be substantial and undue.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language (inhibition and prevention), numerous unrelated types of PCSK9 inhibitor (antibodies, peptide mimetics, and nucleic acids) will have to be tested, and the effective amount of a compound/route of administration, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walley et al. (U.S. 20150140005- cited in IDS filed 12/11/2020), as evidenced by Farnier (Curr Opin Lipidol 24:251–258 (2013)).
	Walley et al. teach  proprotein convertase subtilisin kexin 9 (PCSK9) inhibitors, pharmaceutical compositions comprising the PCSK9 inhibitors, and methods of use (abstract, paras. [0011], [0014], [0018], [0021]).  PCSK9 inhibitors is an antibody or antigen-binding fragment thereof (e.g., paras. [0018], [0021], claim 2).  Antibodies include AMG145, 1D05-IgG2, SAR236553/REGN727 (Alirocumab), RN-316, LGT209, and RG7652 (e.g., paras. [0018], [0021], claim 4).   Monoclonal antibodies (MAbs) that specifically bind to PCSK9 are capable of inhibiting PCSK9 activity (para. [0041]). Specific monoclonal antibodies are AMG145 and SAR236553/REGN727 (Alirocumab) (paras. [0018], [0021], [0041], [0060], claims 4 and 18).  As evidenced by Farnier, AMG145 and SAR236553/REGN727 are both monoclonal antibodies (abstract, pp. 252-255).  Walley et al. teach that the PCSK9 inhibitors can be administered to a subject to for treating pancreatitis (paras. [0009], [0019], [0021], [0107], claim 12).
	Accordingly, the limitations of claims 1, 4-6, 14, and 17-19 are satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (U.S. 20150140005- cited in IDS filed 12/11/2020), as evidenced by Farnier (Curr Opin Lipidol 24:251–258 (2013)), and further in view of Kloppel et al. (Pancreas 8:659-670 (1993)).
	Walley et al. teach  proprotein convertase subtilisin kexin 9 (PCSK9) inhibitors, pharmaceutical compositions comprising the PCSK9 inhibitors, and methods of use (abstract, paras. [0011], [0014], [0018], [0021]).  PCSK9 inhibitors is an antibody or antigen-binding fragment thereof (e.g., paras. [0018], [0021], claim 2).  Antibodies include AMG145, 1D05-IgG2, SAR236553/REGN727 (Alirocumab), RN-316, LGT209, and RG7652 (e.g., paras. [0018], [0021], claim 4).   Monoclonal antibodies (MAbs) that specifically bind to PCSK9 are capable of inhibiting PCSK9 activity (para. [0041]). Specific monoclonal antibodies are AMG145 and SAR236553/REGN727 (Alirocumab) (paras. [0018], [0021], [0041], [0060], claims 4 and 18).  As evidenced by Farnier, AMG145 and SAR236553/REGN727 are both monoclonal antibodies (abstract, pp. 252-255).  Walley et al. teach that the PCSK9 inhibitors can be administered to a subject to for treating pancreatitis (paras. [0009], [0019], [0021], [0107], claim 12).
	Walley et al. teach treating pancreatitis generally comprising a PCSK9 inhibitor, but the reference does not expressly teach treating acute pancreatitis.
Kloppel et al. teach the pathology of acute and chronic pancreatitis. 
Acute pancreatitis is a necrotic and inflammatory process characterized by sudden onset in and around the pancreas. Morphologic changes range from interstitial edema and minimal histologic evidence of necrosis (mild acute pancreatitis) to large confluent areas of necrosis and hemorrhage (severe pancreatitis). With the exception of infectious pancreatitis, which results from direct injury of the acinar cells by microorganisms, all other forms of acute pancreatitis, irrespective of their etiology, are due to autodigestion by pancreatic enzymes (p. 659).  The pathogenic concept of autodigestive ductal necrosis involves interstitial inflammatory infiltration (p. 661).  Acute pancreatitis of infectious origin involved infection of the acinar cell and disseminated acinar cell necrosis with acute inflammatory infiltrate.  Id.  Chronic pancreatitis is an irreversible, irregular scarring of glandular parenchyma due to duct subsequent to necrotic-inflammatory processes in the pancreas (p. 665).
	It would have been obvious to one of ordinary skill in the art to administer a PCSK9 inhibitor to a subject with acute pancreatitis.  The skilled artisan would have known from Walley et al. teach that the PCSK9 inhibitors (e.g., AMG145 or SAR236553/REGN727) can be administered to a subject to for treating pancreatitis (paras. [0009], [0019], [0021], [0107], claim 12).  The skilled artisan would have recognized from Kloppel et al. et that the pathology of acute pancreatitis (both acute and chronic forms) was associated with inflammation.  The skilled artisan would have had a reasonable expectation of success in treating acute pancreatitis because Walley et al. explicitly taught treating pancreatitis generally with a  PCSK9 inhibitor.  Furthermore, Walley et al. explicitly taught treating an inflammatory response.
	Accordingly, claims 3, 4, 15 and 16 are rendered obvious.
Claims 1-6 and 13-19 are obvious in view of the teachings of the cited references.
 
Conclusion
No claims are allowed.
Claims 1-25 are pending.  Claims 7-12 and 20-25 are withdrawn.
Claims 1-6 and 13-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654